Citation Nr: 1204472	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-46 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for PTSD and assigned a 50 percent disability rating. 

The Veteran initially requested a Travel Board hearing, which was scheduled for January 27, 2011.  However, the Veteran later submitted a statement in January 2011 requesting to cancel the scheduled Travel Board Hearing.  

In May 2011, the Board remanded the issue on appeal for further examination.  That development has been completed.


FINDINGS OF FACT

1.  Prior to April 21, 2011, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  However, it has not been productive of occupational and social impairment, with deficiencies in most areas.

2.  Since April 21, 2011, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 50 percent for PTSD prior to April 21, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

2.  The criteria for an increased disability rating of 70 percent for PTSD since April 21, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA outpatient treatment records and providing the Veteran with VA examinations in May 2008 and May 2011.  Additionally, in an October 2011 statement, the Veteran reported that he had no additional evidence pertaining to his claim on appeal.  The Board thus concludes that there are no additional records outstanding with respect to that claim.  Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

II. Initial Increased Ratings

The Veteran contends, in substance, that his PTSD is more disabling than the 50 percent disability rating that he is currently assigned.  It is noted that service connection was established for PTSD by the RO in a July 2008 rating decision, and at that time assigned a 50 percent disability rating.     

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2011).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran is currently assigned a 50 percent rating for PTSD in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2011).  Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

Scores ranging between 31 and 40 illustrate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

A. Rating Higher than 50 percent prior to April 21, 2011 

In determining whether the Veteran is entitled to a rating higher than 50 percent prior to April 21, 2011, the Board has reviewed the May 2008 VA examination report and VA outpatient treatment records.  Based on this evidence, the Board finds that the Veteran is not entitled to a disability rating in excess of 50 percent during this time period at issue.  

The Veteran was first afforded a VA examination in May 2008.  The examiner noted a detailed history of the Veteran's medical conditions, and the treatment and medications given for his mental health conditions.  Additionally, the examiner gave a detailed description of the Veteran's life prior to service and during service.  The Veteran reported that he felt useless, and that there was no use in living.   Additionally, he reported that he  couldn't sleep due to dreams of Vietnam and experienced flashbacks.  He also reported that he continued to suffer from depression and anxiety.  The examiner also noted the Veteran's complete employment history.  The Veteran reported incidents at work, which included verbal aggression and irritability with supervisors, intrusive recollections of Vietnam, a startle reflex, and nightmares on a recurrent basis.  Additionally, the Veteran stated that he got along with his coworkers, but got into a physical fight once.  He reported that he would lose one to two days of work a month due to poor sleep and nightmares.  The Veteran reported no problems in his relationship with his wife of 40 years, and stated that there was no anger towards her and he recently talked to her about Vietnam.  Furthermore, he reported a good relationship with his two daughters and son.  The Veteran stated that the only problem with his children and grandchildren was intolerance to noise.  The Veteran reported a good relationship with his sister and his mother.  He also stated that he had a poor relationship with his older brother.  The Veteran reported that he made friends after returning from Vietnam, and reported that he kept up with his friend who were Veteran's, and even more so since his retirement.  Furthermore, he stated that he did not trust people, and did not go out of the house.  He also reported that he stayed by himself at family events because he gets nervous and feels paranoid.  The Veteran reported that he previously had road rage, although he had not been involved in a verbal or physical argument.  He also reported that he had a low tolerance for foreigners.  Additionally, the Veteran reported that he worked on his computer or slept during the day.  Furthermore, he stated that he did not have a history of violence or suicide attempts. 

Upon examination, the VA examiner noted that the Veteran was adequately groomed and casually dressed.  Additionally, the examiner noted that the Veteran had intermittent eye contact and some mild degree of psychomotor retardation.  His speech was noted to be normal in rate, rhythm, tone, and volume.  He was able to create a relationship with the examiner.  Furthermore, the examiner noted that the Veteran described his mood as depressed, which was consistent with his affect.  In general, the Veteran's affect was dysphoric and tearful at times.  Moreover, he was also oriented to person, place, time, and situation.  The Veteran also reported poor sleep, concentration, energy,  and guilt.  Additionally, the Veteran reported that he had suicidal ideations for the past two to three years, and after returning from Vietnam.  He reported that the suicidality became worse since his home burned down several years ago.  He had planned to overdose or shoot himself with a gun, but he stated that he was here for his wife and children.  Also, he stated that he was a coward.  Additionally, he reported some homicidal ideation towards protestors, but had no plan.  Furthermore, the Veteran described paranoid ideations.  Additionally, he denied any ritualistic behavior or obsessive thought process.  He also endorsed being anxious much of the time, with tension and worries.  Specifically, he stated that he had panic attacks once or twice a month when he was alone in a dark room, or when he goes outside the house.  Furthermore, the examiner stated that the Veteran got upset easily, but otherwise had no impaired impulse control.  The examiner noted that the Veteran's thought process was goal-directed, logical, and coherent, and he noted that there were no signs of psychosis during the examination.  Furthermore, the Veteran denied auditory hallucinations, however, he reported visual hallucinations and stated that he saw people he grew up with who have done well and were laughing at him.  He reported no other delusional thought content and denied thought broadcasting, through insertion, or ideas of reference.  The examiner noted that the Veteran's judgment for hypothetical situations were intact.  Additionally, the Veterans remote memory and immediate recall were intact.  However, the examiner noted that the Veteran's short-term recall was impaired.  The examiner also found a moderate to severe impairment from a social functioning and occupational viewpoint.  The examiner diagnosed the Veteran with PTSD and Major Depressive disorder, which was related to military active duty service.  Additionally, the examiner assigned the Veteran a global assessment of functioning (GAF) score of 42.  

The record shows the Veteran received continuous treatment at the VA for his mental health conditions.  The VA outpatient treatment records document diagnoses of PTSD and Major Depression.  The Veteran reported such symptoms as nightmares, flashbacks, intrusive thoughts, and anxiety.  Additionally, the Veteran also reported that his wife and daughter were helpful and very supportive.  He also stated that he enjoyed spending time with his grandson.  Furthermore, he reported crying spells at times.  Moreover, the Veteran reported that there were days he had a hard time being around people or loud noises.  Additionally, he reported being jumpy and always on guard.  

In addition, the Veteran's treatment records show that he was found to be alert and oriented to person, place, time, and situation.  His mood was noted as depressed and his affect flat.  He was consistently reported to be appropriately dressed and groomed.  Additionally, his speech was of noted to be of normal rate, rhythm, and volume.  Furthermore, his thoughts were logical and goal directed.  The Veteran also reported that he did not have auditory or visual hallucinations or delusions.  Moreover, he stated that he had a hard time in crowds.  The Veteran would sit with his back to the wall and not turned to the door.  Additionally, he also reported that the medication he was prescribed for his mental health conditions had been helpful.  He also reported that he had days where he felt helpless and hopeless.   Furthermore, he reported that he enjoyed spending time with his nine year old grandson, doing such things as fishing.  The Veteran also shared with his doctor that he was planning to make a small garden and that when he felt down he goes out with his dog.  Throughout the Veteran's treatment records, he continued to deny suicidal and homicidal ideations.  In an April 2008 note the Veteran reported that he had infrequent thoughts of self-harm, but stated that when he thought about his grandson he thought about how it would affect him.  Subsequent treatment records continued to deny suicidal or homicidal ideations.  Lastly, the record contains a March 2011 psychiatry OPMHC telephone note.  The Veteran reported that he was sleeping a lot more.  Additionally, he noted that he was worried about his claim.  He also denied suicidal and homicidal ideations.  Throughout the Veteran's VA treatment, his GAF score ranged from 50 to 55.   

The Veteran's GAF score at the May 2008 VA examination was 42.  However, throughout his VA outpatient treatment prior and subsequent to the VA examination, his score ranged from 50 to 55, which is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  The Board again notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  The Veteran's PTSD symptoms, such as occasional panic attacks and flattened affect, correspond with a GAF score of 50 to 55.  

Although the Veteran reports worsening of his symptoms, it would not constitute an increase in the rating of his PTSD prior to April 21, 2011.  Even at their most severe, the Board finds that the Veteran's PTSD symptoms have been no worse than the criteria contemplated by a 50 percent rating under DC 9411: occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.  

At no time since the date of service connection has the Veteran been found to display occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411.   In this regard, the Board points out that the Veteran's speech at the May 2008 VA examination was normal in rate, rhythm, tone, and volume.  Additionally, throughout his treatment and examination, the Veteran was reported to be consistently oriented in all spheres.  Furthermore, the Veteran denied having any obsessional rituals.  Moreover, the Veteran reported having panic attacks one to two times a month, but not being in a nearly continuous state of panic.  While the Veteran reported suicidal ideations at the May 2008 VA examination, he denied having any suicidal or homicidal ideations throughout his prior and subsequent VA outpatient treatment records.  An April 2008 note was the only treatment record that noted the Veteran had thoughts of self-harm, however, he additionally reported that they were infrequent.  While the Veteran reported a physical incident at work when provoked, the May 2008 VA examiner noted that the Veteran got upset easily, but otherwise had no impaired impulse control.  While the Veteran reported visual hallucinations and stated that he saw people he grew up with who have done well and were laughing at him, he denied auditory hallucinations.  Additionally, he reported no other delusional thought content and denied thought broadcasting, through insertion, or ideas of reference.  Furthermore, the Veteran reported that he maintained an effective relationship with his wife of 40 years, children, and grandchildren.  Specifically, the Veteran stated on many occasions that both his wife and daughter were helpful and very supportive.   Moreover, the Veteran's outpatient treatment records documented that he was clean and neatly groomed, showing that he did not neglect his personal hygiene.  Although the Veteran was diagnosed with depression, it was not reported to affect his ability to function independently, appropriately, or effectively.    

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 50 percent at any time throughout the relevant appeals period.  The weight of the credible evidence demonstrates that the Veteran's PTSD symptoms have not warranted increased ratings at any time prior to April 21, 2011.  As the preponderance of the evidence is against the claim for an increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B. A Rating Higher than 50 percent since April 21, 2011

In determining whether the Veteran is entitled to a rating higher than 50 percent since April 21, 2011, the Board has reviewed the May 2011 VA examination report and VA outpatient treatment records.  Based on this evidence, the Board finds that the Veteran is entitled to an increased disability rating of 70 percent throughout this time period on appeal.  

VA outpatient treatment records show that the Veteran was seeking treatment for his PTSD.  In an April 2011 outpatient treatment record, the Veteran stated that he did not feel good, that he had been sleeping on and off at night.  Additionally, he reported that his mood goes up and down.  He denied suicidal or homicidal ideations.  Furthermore, he stated that his wife fusses at him all the time.   Moreover, he reported that he enjoys spending time with his 10 year old grandson.  Additionally, he stated that he felt like he was being chased by Viet Cong.  He also stated that he had many nightmares, flashbacks, and intrusive thoughts.  The doctor noted that the Veteran was social and occupationally impaired.  He was noted to be very jumpy and sat with his back to the wall.  He would not let the doctor close the door or walk behind him in the hallway.  He was also on guard all of the time.  Additionally, he reported that loud noises bother him.   The doctor noted that the Veteran was oriented to person, place, time, and situation.  Furthermore, his mood was listed as depressed and affect flat.  He also made little eye contact.  Moreover, his speech was spontaneous with normal rate, rhythm, and volume.  His thoughts were logical and goal directed.  He reported no auditory or visual hallucinations, or delusions.  An April 21, 2011, VA outpatient treatment addendum noted that the Veteran had chronic, severe signs and symptoms of PTSD, currently exacerbated by anxiety, distress, rumination, obsession, repetitive compulsions.  He had chronic thought of harming himself without plan, acting on those thought content.  Additionally, the Veteran's GAF scores during VA outpatient treatment since April 21, 2011 range from 45 to 50.  

The Veteran was afforded another VA examination in May 2011.  The examiner noted that the Veteran was on antipsychotic and antidepressant medication.  The Veteran reported that the effectiveness of therapy was good and he felt less anxious.  Additionally, the Veteran reported that he had been married for 42 years and had three children.  Furthermore, he reported that he had a good relationship with two of his children, but noted that he had no friends or activities, but then indicated that he checks his email every morning, which seemed to indicate that he had some social contacts.  The Veteran reported that he read the newspaper and used the computer.  He reported no history of suicide attempts or violence/assualtiveness.  The Veteran also reported that he lived a quiet life.  

Upon examination, the VA examiner noted that the Veteran was appropriately and casually dressed.  The examiner stated that his psychomotor activity was lethargic, speech was slow, attitude was cooperative and manipulative, affect was constricted, mood was dysphoric, and attention intact.  Furthermore, the examiner noted that the Veteran was oriented to person, place, and time.  Moreover, the Veteran's thought process and thought content was unremarkable.  Additionally, the Veteran had no history of delusions.  The examiner also stated that the Veteran knew the outcome of his behavior and his intelligence was listed as average.  Furthermore, the Veteran reported sleep impairment.  The examiner noted that Veteran's sleep impairment to be a depressive symptom, not a PTSD symptom.  The examiner noted that the Veteran did not have a history of hallucinations, inappropriate behavior, or obsessive/ritualistic behavior.  

The Veteran reported that he experienced panic attacks that last about 30 minutes to an hour, two to three times a week for the last few years.  The examiner noted that while the Veteran endorsed panic attacks, his description did not appear to indicate true panic attacks, but seemed to be more worry concerning his health.  Additionally, the Veteran reported suicidal thoughts, but no plans or intent.  His impulse control was listed as good, without any episodes of violence.  The Veteran also had the ability to maintain minimum personal hygiene.  The Veteran was reported to have slight problems with activities of daily living, such as chores or engaging in sports or exercise.  Furthermore, he reported low motivation.  The Veteran's remote and recent memory were normal, and his immediate memory was mildly impaired.  Moreover, the Veteran's PTSD symptoms were recurrent distressing dreams of the event, markedly diminished interest or participation in significant activities, irritability or outbursts of anger, and exaggerated startle response.  The Veteran reported that when he was working and raising children, he was doing better.  Additionally, he reported that he did not like to be alone.  He was also noted to be capable of managing his financial affairs, even though they are done by his wife.  The Veteran worked as an assistant manager at Sam's and has retired from that job.  The examiner diagnosed the Veteran with Major Depressive Disorder and noted that this condition and his PTSD are intertwined and have similar features.  The examiner stated that while the Veteran endorsed anxiety, his behavior did not indicate anxiety, but he did appear depressed.  The examiner concluded that the Veteran's PTSD symptoms did not cause total occupational and social impairment or result in deficiencies in the following areas of judgment, thinking, family relations, work mood or school.  However, the examiner stated that there was reduced reliability and productivity due to his PTSD symptoms.  Specifically, the VA examiner stated that the Veteran's PD and depression combine to give him low motivation.  Additionally, the examiner reported that the Veteran appeared to have the desire to be taken care of and to not believe he can take care of himself.  The examiner concluded that the Veteran's experience in Vietnam was not believed to be a major factor in his current symptoms, but his experience may have reinforced childhood issues of feeling powerless and not trusting authority.  

After a review of the evidence of record, the Board finds that as of April 21, 2011, the Veteran's PTSD symptoms have been found to display the criteria contemplated by a 70 percent rating under DC 9411: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DC 9411. 

Additionally, the Veteran's GAF score has not fallen below 45, which is indicative of serious, but not total, occupational and social impairment.  Accordingly, the Board finds that the Veteran's PTSD symptoms have not worsened to the extent that a 100 percent disability rating is warranted.  38 C.F.R. § 4.130, DC 9411.

At no time has the Veteran been found to display total occupational and social impairment, due to such symptoms as grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; disorientation to time, place, or space; intermittent inability to perform activities of daily living; or memory loss for names of close relatives, own occupation, or own name.  The Veteran's VA outpatient treatment records and VA examination showed that he was oriented to time, place, and space.  Additionally, the Veteran consistently reported that he did not have delusions or hallucinations.   Thoughts were listed as logical and goal directed, and the VA examiner listed them as unremarkable.  The VA examination also noted that the Veteran did not have inappropriate behavior.  While the Veteran's immediate memory was mildly impaired, his remote and recent memory were listed as normal at the VA examination.  Additionally, the Veteran did not report such problems as memory loss for names of close relatives, own occupation, or own name.  The Veteran reported problems with activities of daily living due to low motivation.  However, the Veteran only reported slight difficulty with household chores, shopping, and exercise, and no difficulty with other activities of daily living.  Additionally, the Veteran is able to maintain minimum personal hygiene.  Furthermore, the Veteran was found capable of managing his financial affairs.  

Consequently, although not all of the enumerated symptoms recited for the 70 percent rating are shown, the Board nonetheless finds that the severity of the Veteran's PTSD symptoms and the significant effect of these symptoms on his social and work situation justify assigning a higher disability rating of 70 percent.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 70 percent rating for the Veteran's PTSD, since April 21, 2011.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent for PTSD prior to April 21, 2011, is denied.

Entitlement to an increased disability rating of 70 percent for PTSD is granted, effective April 21, 2011.



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


